DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.
The applicant argues the media device in Shimy is not “a wearable computing device” as claimed. The media device of Shimy equates to claimed “an equipment device” and wireless user communications device equates to claimed “first/second wearable computing device”. 
Current application paragraph 0018 states, “The wearable computing device 106 may be any type of computing device 106 that may be worn or otherwise possessed by the user that may be detected by the equipment device 102 for use in dynamically configuring the settings of the equipment device 102 as discussed herein. For instance, the wearable computing device 106 may be a smart watch (e.g., the wearable computing device 106a), cellular phone or smart phone (e.g., the wearable computing device 106b), a fitness or activity tracker (e.g., the wearable computing device 106c), implanted computing device, global positioning system receiver, or any other suitable type of wearable computing device that is typically associated a physical person as the person moves about.” 
a mobile device, such as an RFID device or mobile phone) that may be associated with the user or users (Para. 0044, 0051-54).
Applicant argues media device is the same as the wireless user communication device. The examiner respectfully disagrees. Paragraph 0069 does not suggest/teach that media device is the same as the wireless user communication device. 
Shimy et al teaches detecting circuitry 307 may also be capable of detecting and/or identifying a user or users based on recognition and/or identification of a media device (e.g., a mobile device, such as an RFID device or mobile phone) that may be associated with the user or users (Para. 0051). Media device 300 (which comprises detecting circuitry 307) of FIG. 3 may be implemented in system 400 of FIG. 4 as user television equipment 402, user computer equipment 404, wireless user communications device 406, or any other type of user equipment suitable for accessing media. Each user may utilize more than one type of user equipment device (e.g., a user may have a television set and a computer) and also more than one of each type of media device (e.g., a user may have a PDA and a mobile telephone and/or multiple television sets) (Para. 0067). Thus, the reference teaches the equipment device and wearable device as distinct elements.  
Applicant argues the profile in Shimy is not “related to a wearable computing device” as claimed.  
Shimy et al teaches customization of the media guidance application, and/or media devices may be made in accordance with a user profile and/or user profiles. The a mobile device, such as an RFID device or mobile phone) that may be associated with the user or users. Detecting circuitry 307 may recognize and identify such a device using any suitable means, for example, radio-frequency identification, Bluetooth, Wi-Fi, WiMax, internet protocol, infrared signals, any other suitable IEEE, industrial, or proprietary communication standards, or any other suitable electronic, optical, or auditory communication means. Detecting circuitry 307 may include any suitable hardware and/or software to perform detection and identification operations. An identified user may refer to a user who may be recognized sufficiently by a device to associate the user with a user profile (Para. 0044, 0051-54). Thus, meeting limitations of profile is related to a wearable computing device. 
The media device of Shimy equates to claimed “an equipment device” and wireless user communications device equates to claimed “first/second wearable computing device”. Shimy et al teaches known user access configuration section 710 may allow a user to review which users are known to a particular or multiple devices 
In addition, Chung et al also teaches the mobile device and/or user (father or mother of a family) with the highest security level may be given highest priority and dictate which channels, programs and/or videos are permitted to be watched. Guide preferences and/or settings of the user receiving device may be based on the profile of the mobile device and/or user with the highest security level (Col.19 lines 30-41). 
Shimy et al teaches overwriting, in the equipment device, the adjusted device settings based on the determination, wherein the overwriting comprises overwriting the one or more device settings included in the second settings profile in the memory (Figure 8; Para. 0122-0123, 0129). Wherein, the reference teaches content tailoring options 820 may allow a user to configure to whom content may be tailored, wherein tailored content may refer targeting and/or recommending advertisements, media content, or actions related to media content, or any other suitable action as described above. For example, a user may choose that content may only be tailored toward users with a particular device access level, for example, full access. 
In addition, Chung et al also teaches the mobile device and/or user (e.g., child) with the lowest security level may dictate that which is permitted to be viewed on the display. A mobile device and/or user (e.g., parent) with a highest security level may override the security level selected by the user receiving device. This may include the mobile device with the highest security level sending an override signal to the user receiving device. As an alternative, the mobile device and/or user (father or mother of a family) with the highest security level may be given highest priority and dictate which channels, programs and/or videos are permitted to be watched. Guide preferences and/or settings of the user receiving device may be based on the profile of the mobile device and/or user with the highest security level (Col.19 lines 30-41). 
Chung et al teaches the one or more device settings affect the equipment device and at least one device interfaced with the equipment device (Figures 3-5, 10-11; Abstract, Col.8 lines 46-57, Col.9 lines 50-61, Col.12 lines 8-28, Col.24 lines 28-48). Wherein, the reference disclosed examples enable a user receiving device (claimed: the equipment device) to detect when a user enters a room by detecting a mobile device (claimed: first/second wearable device) carried or brought into the room by the user. The user receiving device may then turn ON a television and adjust settings on the user receiving device and/or the television (claimed: at least one device) and/or set features based on a profile of the user and/or the mobile device. Thus, the examiner concluded that it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily allowing user(s) to set and apply preferences for hardware and software without having to enter them each time. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-15 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy et al (US PG Pub No. 2011/0069940), in view of Chung et al (US Patent No. 10,334,303).
Regarding claims 1, 8 and 15, Shimy et al teaches a method for dynamically configuring device settings, comprising:
storing, in a memory of an equipment device, a plurality of settings profiles, wherein each settings profile is a structured data set related to a wearable computing device including at least a device identifier associated with the related wearable
computing device, and priority rank of the wearable computing device (i.e. memory stores one or more profile information, wherein profile comprises customization of media devices and detection/identification information of mobile device) (Figures 3, 6, 7; Para. 0044, 0048, 0051-52, 0054-55, 0081);

executing, by a querying module of the equipment device, a query on the memory to identify a first settings profile of the plurality of settings profile associated with the first device identifier (i.e. identifying user profile based on detection and identification) (Fig. 6-7; 0044, 0048, 0051-52, 0103); and
adjusting, in the equipment device, device settings based on the one or more device settings included in the identified first settings profile in the memory (0044, 0081);
detecting, by the equipment device, a second wearable computing device, wherein detecting the second wearable computing device includes identifying a second device identifier associated with the second wearable computing device (i.e. media device identifying mobile device through identification) (Figure 3; Para. 0048, 0051-52, 0103);
executing, by the querying module of the equipment device, a query on the memory to identify a second settings profile, which is a profile stored in the memory in association with the second device identifier (i.e. identifying user profile based on detection and identification) (Fig. 6; 0044, 0048, 0051-52, 0103);
determining, by the equipment device, whether the priority rank of the second wearable computing device is higher than the priority rank of the first wearable 
overwriting, in the equipment device, the adjusted device settings based on the determination, wherein the overwriting comprises overwriting the one or more device settings included in the second settings profile in the memory (Figure 8; Para. 0122-0123, 0129).
The reference is unclear with respect to one or more device settings, wherein the one or more device settings affect the equipment device and at least one device interfaced with the equipment device. 
In similar field of endeavor, Chung et al also teaches each settings profile is a structured data set related to a wearable computing device including at least a device identifier (Abstract). Furthermore, the reference teaches one or more device settings, wherein the one or more device settings affect the equipment device and at least one device interfaced with the equipment device (Figures 3-5, 10-11; Abstract, Col.8 lines 46-57, Col.9 lines 50-61, Col.12 lines 8-28, Col.24 lines 28-48). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily allowing user(s) to set and apply preferences for hardware and software without having to enter them each time.  
Claims 2, 21 and 24 are rejected wherein determining, by the equipment device, distance of the first and second wearable computing device from the equipment device, or distance of the first and second wearable computing device from a remote control of the equipment device, wherein the priority rank of the first and second wearable device 
Claims 3, 22 and 25 are rejected when either first or second wearable computing device is no longer detected, retaining or reverting, by the equipment device, the adjusted device settings so as to implement the one or more device settings included in the settings profile associated with a highest ranking remaining detected wearable computing device (Shimy: Figures 6, 8, 19; Para. 0135-136, 0138, 0153).
Claim 4, 23 and 26 are rejected wherein when neither of the first and second wearable computing devices is still detected, reverting, by the equipment device, the adjusted device settings to predetermined default settings (Shimy: Figures 6, 8, 17; Para. 0106-107, 0175).
Claims 5, 12 and 19 are rejected wherein the overwriting of the adjusted device settings is performed after a predetermined period of time if the second wearable computing device is still detected by the equipment device (Shimy: Figures 6, 8, 19; Para. 0044, 0048, 0051-52, 0095, 0103).
Claims 6, 13 and 20 are rejected wherein at least one of the first and second wearable computing devices is detected based on a data signal received via one of: a local area network, a wireless area network, Bluetooth, radio frequency, and near field communication (Shimy: Para. 0051).
Claims 7 and 14 are rejected wherein the one or more device settings includes a setting associated with at least one of: subtitling, language preferences, audio settings, display settings, color correction, color adjustment, closed captioning, content selection, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423